Citation Nr: 0704228	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-19 643	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for disability 
manifested by tingling of the extremities, to include as due 
to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO in 
Providence, Rhode Island which, in pertinent part, denied 
service connection for hearing loss and for disability 
manifested by tingling of the extremities, to include as due 
to in-service exposure to herbicides. After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO in Boston, Massachusetts.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for disability 
manifested by tingling of the extremities.  For the reasons 
set forth below, the claim for service connection for hearing 
loss is being REMANDED for additional development.


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
veteran has a current disability, manifested by tingling of 
the lower extremities, that may be associated with an event, 
injury, or disease in service, to include in-service exposure 
to herbicides.

2.  No competent evidence has been received to show that the 
veteran has a disease or symptoms of a disease listed in 
38 C.F.R. §§ 3.309(a) or (e) or 3.313.




CONCLUSION OF LAW

Disability manifested by tingling of the lower extremities 
was not incurred in or aggravated by service; nor may such 
disability be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from disability 
manifested by tingling of the extremities.  He believes that 
the condition may be attributable to in-service exposure to 
herbicides.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the veteran in October 2004-prior to the initial 
adjudication of his claim-the RO informed the veteran of the 
information and evidence required to substantiate his claim 
for service connection for disability manifested by tingling 
of the extremities, including competent evidence to show that 
he had current disability that was related to an injury, 
disease, or event in service.  He was notified of his and 
VA's respective duties for obtaining the information and 
evidence, and he was asked to submit any evidence in his 
possession that pertained to the claim.

The Board acknowledges that the aforementioned letter did not 
contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established for disability manifested by tingling of the 
extremities.  The Board notes, however, that questions with 
respect to the rating and effective date to be assigned for 
such disability are not currently before the Board.  Indeed, 
as set forth below, the Board has determined that the 
veteran's claim for service connection for disability 
manifested by tingling of the extremities must be denied.  
Consequently, no rating or effective date will be assigned 
for that disability as a matter of law.  Under the 
circumstances, the Board finds that there is no risk that the 
veteran will be prejudiced by the lack of notice with respect 
to matters of rating and/or effective date, as those matters 
pertain to this particular claim.  The purpose of the notice 
requirement has been satisfied.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim for 
service connection for disability manifested by tingling of 
the extremities.  The veteran's service medical records have 
been obtained, as have his service personnel records.  The 
Board acknowledges that no medical examination and/or opinion 
has been obtained with respect to this particular disability.  
The Board notes, however, that the record is completely 
devoid of any competent evidence to show that the veteran has 
a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309(a) or (e) or 3.313, or that he has a current 
disability, manifested by tingling of the lower extremities, 
that "may be associated" with an event, injury, or disease 
in service, to include in-service exposure to herbicides.  As 
a result, no examination is necessary.  Id.  Accordingly, and 
because the veteran has not identified and/or provided 
releases for any other evidence that needs to be obtained in 
connection with this claim, it is the Board's conclusion that 
no further development action is necessary with respect to 
this particular issue.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

However, if certain chronic diseases-such as arthritis, 
diabetes mellitus, and organic diseases of the nervous 
system-become manifest to a degree of 10 percent or more 
during the one-year period following a veteran's separation 
from active duty, the condition may be presumed to have been 
incurred in service, notwithstanding that there is no in-
service record of the disorder.  38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  In addition, certain other diseases, such as Type 2 
diabetes, are recognized as presumptively due to exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.309(e), 3.313 (2006).

In the present case, the veteran's service medical records 
are completely negative for any mention of tingling of the 
extremities.  His service records show that he had surgery 
for appendicitis in late October 1968 and that, post-
operatively, he complained of persistent dizziness and 
weakness of the left side of the neck and left arm after 
walking.  Neurological examination was within normal limits, 
however.  He was noted to have good muscle strength in both 
hands, as well as a negative Babinski's sign, and no organic 
cause for his dizziness could be identified.  He was started 
on Librium in early November 1968, and did very well after 
that, with cessation of all symptoms.  No neurologic or 
orthopedic abnormalities of the extremities were thereafter 
found in November 1969, when he was examined for separation 
from service, and the current record is completely negative 
for any reports of post-service examination and/or treatment 
for disability manifested by tingling.  Indeed, the veteran 
testified in September 2006 that he had not undergone any 
treatment for such difficulties since the time of his 
separation from service.

Following a thorough review of the relevant evidence in this 
case, and the applicable laws and regulations, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for disability 
manifested by tingling of the extremities, to include as due 
to in-service exposure to herbicides.  The Board acknowledges 
the fact that the veteran had some medical training in 
service, having served in the capacity of an Orthopedic Cast 
Room Technician.  However, there is nothing in the record to 
show that he has the specialized training or expertise 
necessary to offer competent opinions as to matters of 
medical causation and/or diagnosis, at least with respect to 
the sort of disability that is currently at issue.  As a 
result, his opinion in that regard cannot be accorded any 
probative weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As noted previously, the record is 
devoid of any competent evidence to show that he has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309(a) or (e) or 3.313, or that he has a current 
disability, manifested by tingling of the lower extremities, 
that "may be associated" with an event, injury, or disease 
in service, to include in-service exposure to herbicides.  
Absent such evidence, the claim for service connection for 
such disability must be denied.


ORDER

Service connection for disability manifested by tingling of 
the extremities, to include as due to in-service exposure to 
herbicides, is denied.




REMAND

The veteran maintains that he first began to experience 
hearing loss in service.  He says that his hearing 
"noticeably changed" after his service in Vietnam, and that 
it has continued to worsen since that time.

The veteran's service medical records do not establish that a 
hearing "disability" was present during service, as VA 
defines that term.  38 C.F.R. § 3.385 (2006).  However, it 
appears that the veteran may have experienced a decrease in 
auditory acuity during service, inasmuch as the report of his 
service separation examination, dated in November 1969, shows 
that higher puretone threshold readings were obtained at that 
time as compared to readings recorded at the time of his 
service entrance examination in November 1965.  The veteran 
is competent to offer statements as to the auditory 
difficulties he currently perceives, as well as those he 
perceived in service, and his statements relating to 
continuity of symptoms, together with allegations of noise 
exposure during military training and otherwise (including 
noise exposure he experienced in his role as a hospital 
corpsman), suggests the possibility that he may have a 
current hearing disability related to service.  Because he 
has not been examined for purposes of obtaining a medical 
opinion on the matter, a remand is required.  38 C.F.R. 
§§ 3.159(c)(4), 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Schedule the veteran for an audiometric 
examination.  After reviewing the claims 
file, examining the veteran, and conducting 
audiometric and speech discrimination 
(Maryland CNC) testing of both ears, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current 
hearing disability that can be attributed to 
service, to include any in-service exposure 
to noise.  A complete rationale should be 
provided.

2.  Thereafter, take adjudicatory action on 
the claim for service connection for hearing 
loss.  If the benefit sought remains denied, 
furnish a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 3.385.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


